DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
The office action is being examined in response to the amendments submitted by the applicant on September 25, 2020.  
Claims 1, 6-7, 10-11, 14, 16-18, 23-25, and 27-28 were amended and have been hereby entered. 
Claims 2-5, 8, 15, and 19-22 were canceled. 
Claims 31-34 were added. 
Claims 1, 6-7, 9-14, 16-18, and 23-34 are pending and have been examined. 
This action is made FINAL.

Response to Arguments

	As a result of Applicant canceling claim 8, the objection for claim 8 has been withdrawn.  Further, Applicant’s remarks with respect to 35 U.S.C. § 101 and 103 have been fully considered and are not persuasive. However, after considering Applicant’s amendments and remarks the Examiner encourages a discussion regarding potential amendments in regard to the rejections under 35 U.S.C. § 101.
	Applicant states, “[t]he claims are not directed to an "abstract idea.” Applicant Remarks, pg. 12. Applicant asserts that the claims as amended for greater clarity, so that they don’t recite the abstract language identified. See Non-Final Rejection, dated June 26, 2020 at pg. 4. However, despite the amended claim language, Applicant’s claims still “recite” an abstract idea of a method of verifying a transaction. 
The 2019 PEG did not change the meaning of “recites” from how this term is used in the Manual of Patent Examining Procedure (MPEP). That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
	Applicant further argues, Applicant’s claims are not directed to an abstract idea, because the claims recite specific steps to accomplish a desired result (namely, verifying a customer transaction). Applicant Remarks, pg. 13-14. Applicant cites, Finjan, Inc. v. Blue Coat Sys., 2018 U.S. App. LEXIS 601 (Fed. Cir. 2018), as support for Applicant’s argument. However, the claims in Finjan, Inc. were related to linking a Downloadable security profile to a Downloadable, before a web server makes the Downloadable available to web clients. Finjan, Inc., 879 F.3d at 1303.  The Court further stated, that “the claims recite more than a mere result.” Instead, they recite specific steps — generating a security profile that identifies suspicious code and linking it to a downloadable — that accomplish the desired result.  Id. at 1306.  Accordingly, despite Applicant’s argument that Applicant’s claims “recite specific steps,” e.g., related to verifying a transaction using transaction information; Finjan is distinguished from Applicant’s claims.
	Applicant suggests, “the combination of obtaining information from the customer device (e.g., instead of the POS keypad) to verify the customer's identity does not merely select information by content or source, in contrast to Electric Power Group, LLC v. Alstom S.A., but instead describes a process that differs from the routine and conventional sequence of events normally conducted by POS device verification, such as entering a PIN…” Applicant Remarks, pgs. 15-16 (emphasis added). Applicant further suggests, “claim 14 in fact recites a server-based payment resource that co-operates with a POS device and a customer device in a non-conventional and non-generic way in order to accomplish the verification of a transaction;” Applicant’s Remarks, pg. 15. The Examiner disagrees. Obtaining information from the customer device (e.g., instead of the POS keypad) to verify the customer's identity such as, by using a “QR Code” is still considered using computer hardware/software recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, the additional elements, when considered separately, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Applicant's art arguments are considered moot due to the new grounds of rejection, as provided below.  

Specification
The use of the terms Nike, GraphQL, Bluetooth, and others, for example, as described in at least paragraph [00029], [00046], [00064], in applicant’s specification, which are trade names or marks used in commerce, has been noted in this application and are replete throughout the specification. The terms should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 9-14, 16-18, and 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 6-7, 9-14, 16-18, and 23-34 are directed to a process (claim 1), a process (claim 14), a machine (claim 18), and a process (claim 31). Thus, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention.  (Step 1: YES). 
Independent claims 1, 14, 18 and 31 recite the limitations below (Abstract language emphasized in bold; Additional claim limitations underlined): 
1. A method of verifying a transaction comprising the steps of: receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; generating a transaction identifier by the server-based payment resource as a result of receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; communicating, by the server-based payment resource, the transaction identifier to the POS device, wherein the transaction identifier is adapted to be communicated to the customer device by the POS device; receiving the transaction information at the server-based payment resource from the customer device; comparing, by the server-based payment resource, the received transaction information from the customer device to the transaction information included in the generated transaction identifier; as a result of the comparison, providing, by the server-based payment resource, the verification information for display on the customer device, wherein the verification information includes geographic merchant location information; receiving, at the server-based payment resource, an authentication information from the POS device; and determining, by the server-based payment resource, the authentication information to originate from the customer device and to be within a predetermined period of time originating from when the verification information was provided.
14. A method of verifying a transaction comprising the steps of: initiating a customer transaction from a server-based payment resource, wherein the customer transaction is one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction and verification of identity; generating a transaction identifier for the transaction by the server-based payment resource as a result of the initiating of the customer transaction, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; associating the transaction identifier with a verification information by the server-based payment resource; communicating, by the server-based payment resource, the transaction identifier to a point of sale (POS) device, wherein the transaction identifier is adapted to be communicated to a customer device by the POS device the transaction identifier is one or more from the set containing: alphanumeric code, QR code, near field communication and application execution push notification; receiving the transaction information at the server-based payment resource from the customer device; comparing, by the server-based payment resource, the received transaction information from the customer device to the transaction information included in the generated transaction identifier communicated to the POS device; as a result of the comparison, providing the verification information from the server-based payment resource to the customer device, wherein the verification information includes geographic merchant location information for display on the customer device; receiving an authentication information by the server-based payment resource from the POS device; and determining, by the server-based payment resource, the authentication  information to originate from the customer device, wherein the authentication information comprises one or more from the set containing: a PIN and biometric recognition.
18. A system for verifying a transaction comprising: a server-based payment resource comprising at least one processor and at least one memory, the server-based payment resource adapted to: receive indicia of an initiation of a customer the transaction from a point of sale (POS) device; generate a transaction identifier as a result of receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; communicate the transaction identifier to the POS device, wherein the transaction identifier is adapted to be communicated to the customer device by the POS device; receive the transaction information from the customer device; as a result of receiving the transaction information, provide the verification information for display on the customer device, wherein the verification information is adapted to be communicated to the customer device, wherein the verification information includes geographic merchant location information for purposes of confirming the customer transaction to be verified; receive an authentication information from the POS device; and determine the authentication information to originate from the customer device and to be within a predetermined period of time originating from when the verification information was provided.  
31. A method of verifying a transaction comprising the steps of: receiving, at a processor of a payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction, the customer transaction from one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction, and verification of identity; and verifying, by the processor, the customer transaction, by: generating a transaction identifier that includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction when the transaction identifier is communicated to the customer device from the POS device, transmitting the transaction identifier to the POS device for communication to the customer device, receiving the transaction information from the customer device within a predetermined period of time originating from when the transaction identifier was transmitted to the POS device, comparing the received transaction information from the customer device to the transaction information included in the generated transaction identifier transmitted to the POS device to determine a match, if the comparing determines a match, generating a verification data comprising geographic merchant location information for display on the customer device, transmitting the verification information to the customer device with instructions to provide a pre-determined authentication information to the POS device, and receiving the pre-determined authentication information from the POS device. 

       	These limitations, under their broadest reasonable interpretation, cover performance of the limitations as a commercial or legal interaction which falls under the abstract grouping of certain methods of organizing human activity.  See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), and the October 2019 Patent Eligibility Guidance Update (“2019 OCT UPDATE”). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial or legal interaction {i.e., business relations between a customer, financial institution and merchants}, e.g., a “method of verifying a transaction”}; then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, claims 1, 14, 18 and 31 recite an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, claims 1, 14, 18 and 31 recite the additional elements underlined above. The recited additional limitations are computer hardware/software and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. 
As a result, claims 1, 14, 18 and 31 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements using computer hardware amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination. 
As a result, claims 1, 14, 18 and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).  
Furthermore, claims dependent upon the independent claims further define the abstract idea present in the independent claims and are therefore also directed to Certain Methods of Organizing Human Activity. The dependent claims recite additional elements including, 
The additional limitations merely recite computer hardware/software at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that the limitations amount no more than mere instructions to apply the abstract idea using generic computer components. The dependent claims further define the abstract idea present in the independent claims and are abstract for the reasons presented above. 
Moreover, the dependent claims fail to include additional elements that integrate the abstract idea into a practical application, and are insufficient to amount to significantly more than the judicial exception. 
 Accordingly, claims 1, 6-7, 9-14, 16-18, and 23-34 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103






































































































































































































	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.













































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9-10, 12, 14, 17-18, 23, 25-27, 29, and 31-34 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Muller teaches:
1. A method of verifying a transaction comprising the steps of: receiving, at a server-based payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction; 
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation}; 
receiving, at the server-based payment resource, an authentication information from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; 
determining, by the server-based payment resource, the authentication information to originate from the customer device and to be within a predetermined period of time originating from when the verification information was provided.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Muller does not explicitly teach but Makhdumi teaches:


generating a transaction identifier by the server-based payment resource as a result of receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
communicating, by the server-based payment resource, the transaction identifier to the POS device, wherein the transaction identifier is adapted to be communicated to the customer device by the POS device; 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receiving the transaction information at the server-based payment resource from the customer device; comparing, by the server-based payment resource, the received transaction information from the customer device to the transaction information included in the generated transaction identifier; as a result of the comparison, 
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
providing, by the server-based payment resource, the verification information for display on the customer device, wherein the verification information includes geographic merchant location information; 
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 6:
Muller teaches:
6. The method of claim 1, wherein the customer transaction is initiated using at least one of the server-based payment resource, a merchant device and the POS device.  
Muller Fig. 1 {information for authentication directly received, e.g., transaction initiation}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices;

Regarding claim 9:
Muller teaches:
9. The method of claim 1, wherein the transaction identifier is one or more of an alphanumeric code, a QR code, a near field communication and a push notification.  
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data e.g., alphanumeric code}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device};
Regarding claim 10:
Muller teaches:
10. The method of claim 1, wherein the transaction identifier loads a URL on the customer device to transmit the transaction information to the server-based payment resource.  
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing; [Col. 16: 12-19] …The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request {transaction information sent to payment resource after user scans code}.   
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 12:
Muller teaches:
12. The method of claim 1, wherein the step of receiving authentication information comprises entry of a PIN only if the transaction exceeds a pre-configured transaction risk threshold. 
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.
Regarding claim 14:
Muller teaches:
14. A method of verifying a transaction comprising the steps of: initiating a customer transaction from a server-based payment resource, wherein the customer transaction is one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction and verification of identity; 
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation};
the transaction identifier is one or more from the set containing: alphanumeric code, QR code, near field communication and application execution push notification; 
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device}; 
receiving an authentication information by the server-based payment resource from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123
determining, by the server-based payment resource, the authentication  information to originate from the customer device, wherein the authentication information comprises one or more from the set containing: a PIN and biometric recognition.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Muller does not explicitly teach but Makhdumi teaches:

generating a transaction identifier for the transaction by the server-based payment resource as a result of the initiating of the customer transaction, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
associating the transaction identifier with a verification information by the server-based payment resource; communicating, by the server-based payment resource, the transaction identifier to a point of sale (POS) device, wherein the transaction identifier is adapted to be communicated to a customer device by the POS device 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receiving the transaction information at the server-based payment resource from the customer device; comparing, by the server-based payment resource, the received transaction information from the customer device to the transaction information included in the generated transaction identifier communicated to the POS device; as a result of the comparison,
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
providing the verification information from the server-based payment resource to the customer device, wherein the verification information includes geographic merchant location information for display on the customer device; 
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant}
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 17:
Muller teaches:
17. The method of claim 14, further comprising: communicating, by the server-based payment resource to the customer device, a PIN entry content adapted to display a PIN pad on the customer device for entry of pre-determined PIN entry information on the PIN pad as displayed on the customer device, and wherein the received authentication information at the server-based payment resource comprises the pre-determined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132], [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {PIN verification}.

Regarding claim 18:
Muller teaches:
18. A system for verifying a transaction comprising: a server-based payment resource comprising at least one processor and at least one memory, the server-based payment resource adapted to: receive indicia of an initiation of a customer the transaction from a point of sale (POS) device; 
Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation}; Muller [0209] {memory}; [0248] Referring now to FIG. 13, in a step 60 token data that has been encrypted (for example, by an encryption module 132 in a data capture device 113) is received by a transaction processing entity. For example, it can be received by gateway 120, a designated entity in a transaction processing network 123 or other transaction processor; 
receive an authentication information from the POS device; and 
Muller Fig. 1 {information for authentication directly received}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123
determine the authentication information to originate from the customer device and to be within a predetermined period of time originating from when the verification information was provided.
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.
Muller does not explicitly teach but Makhdumi teaches:

generate a transaction identifier as a result of receiving the indicia, wherein the transaction identifier includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction; communicate the transaction identifier to the POS device, wherein the transaction identifier is adapted to be communicated to the customer device by the POS device; 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing; Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing.
receive the transaction information from the customer device;  as a result of receiving the transaction information, provide the verification information for display on the customer device, wherein the verification information is adapted to be communicated to the customer device, 
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
wherein the verification information includes geographic merchant location information for purposes of confirming the customer transaction to be verified; 
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 23:
Muller teaches:
23. The system of claim 18, wherein the customer transaction is initiated using at least one of the server-based payment resource, a merchant device and the POS device.  
Muller Fig. 1 {information for authentication directly received, e.g., transaction initiation}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices;

Regarding claim 25:
Muller teaches:
25. The system of claim 18 further comprising: the server-based payment resource further adapted to communicate a PIN entry content, wherein the PIN entry content is adapted to be communicated to the customer device, the PIN entry content adapted to display a PIN pad on the customer device for entry of pre-determined PIN entry information on the customer device entered into the displayed PIN pad, and wherein the received authentication information comprises the pre-determined PIN entry information. 
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] …For other transactions such as {debit card transactions}, the user {e.g., customer} may be required to key in a PIN or other authentication entry {for comparison with a pre-determined PIN and verification}; [0273] teaching… In embodiments it is desirable to transmit the PIN to the transaction processing network 123

Regarding claim 26:
Muller teaches:
26. The system of claim 18, wherein the transaction identifier is one or more of an alphanumeric code, a QR code, a near field communication and a push notification.  
Muller [Abstract] Fig. 4; [0114], [0261], [0132] {encoding data e.g., alphanumeric code}; Muller [0109] {e.g., customer device} The data capture device is in communicative contact with a terminal 104, which can include any of a number of terminals including, for example, a point of sale terminal, point of access terminal, an authorization station, automated teller machine, computer terminal, personal computer, work stations, cell phone, PDA, handheld computing device and other data entry devices {wireless device}; 

Regarding claim 27:
Makhdumi teaches:
27. The system of claim 18, wherein the transaction identifier when communicated loads a URL on the customer device that provides the verification information.  
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing; [Col. 16: 12-19] …The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request {transaction information sent to payment resource after user scans code}.   

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 29:
Muller teaches:
29. The system of claim 18, wherein the step of receiving authentication information comprises entry of a PIN only if the transaction exceeds a pre-configured transaction risk threshold.  
See Applicant Specification at [00075] In other embodiments, it may be desirable to configure a threshold based on a calculated risk of a given transaction based on any one or more of any aspect or all of the verification information
Muller [0010] {risk threshold}; [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as debit card transactions {“debit card transaction,” verification information i.e., pre-configured risk threshold}, the user may be required to key in a PIN or other authentication entry.

Regarding claim 31:
Muller teaches:
31. A method of verifying a transaction comprising the steps of: receiving, at a processor of a payment resource from a point of sale (POS) device, indicia of an initiation of a customer transaction, the customer transaction from one or more from the set containing: debit card transaction, credit card transaction, pre-paid card transaction, and verification of identity; and verifying, by the processor, the customer transaction, by: 
See Applicant Specification at [00066] In embodiments, a transaction identifier may be an item of information that allows for identification of a transaction … the transaction identifier may encode information regarding a transaction, including … the identity of the customer (if known); [00010] … The transaction identifier can be one or more of an alphanumeric code, a QR code, a near field communication and a push notification.
See Muller Fig. 1 {payment resource}; [0115] {receiving indicia of transaction initiation};
Muller does not explicitly teach but Makhdumi teaches:
generating a transaction identifier that includes transaction information that allows for identification of the customer transaction and for display of verification information on a customer device to verify the customer transaction when the transaction identifier is communicated to the customer device from the POS device, 
Makhdumi [Col. 2: 19-26] A QR code {identifier} is generated based on the payment identifier {customer account data} and the at least one non-payment identifier. The {QR code, allowing for identification of the transaction and for display} is provided for payment processing.
transmitting the transaction identifier to the POS device for communication to the customer device, receiving the transaction information from the customer device within a predetermined period of time originating from when the transaction identifier was transmitted to the POS device, 
Makhdumi [Col. 2: 19-41]…teaching the QR code {identifier} generated based on the payment identifier {customer account data}…. The {QR code, is adapted to be communicated to the customer device} is provided for payment processing. [Col. 29: 57-67] {limited use, e.g., receiving within [Id. at 29: 1-34] “expiry lapse” 30 mins} 
comparing the received transaction information from the customer device to the transaction information included in the generated transaction identifier transmitted to the POS device to determine a match, if the comparing determines a match, 
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; Determining a match, see [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information. For example, the mobile wallet application 1512 may store location information associated with one or more merchants 1520. The mobile wallet application 1512 may compare the position of the mobile device 1510 with the merchant 1520 location information. If the mobile device 1510 has the same position as a merchant 1520 location, or if it is within a predetermined distance of a merchant 1520 location (e.g. within 10, 20, 50, or 100 feet), then the mobile wallet application 1512 may determine that the consumer and mobile device are at the merchant 1520 location.
generating a verification data comprising geographic merchant location information for display on the customer device, transmitting the verification information to the customer device with instructions to provide a pre-determined authentication information to the POS device, and receiving the pre-determined authentication information from the POS device.  
Makhdumi Fig. 16; [Col. 3: 26-31] FIG. 16 shows a method for providing payment information and/or VAS data to a merchant via a {QR code for display e.g., Figs. 11} according to an embodiment of the invention; geographic merchant location information {e.g., address of the merchant} 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 32:
Makhdumi teaches:
32. The method of claim 31, wherein the geographic merchant location information is a geographic map data adapted to display a geographic map on the customer device illustrating a location of the POS device.  
Makhdumi [Col. 63: 54-55] At step S1610, the mobile wallet application 1512 may receive the consumer's request for payment information; [Col. 64: 15-26] At step S1640, the mobile wallet application 1512 may identify a merchant 1520 associated with the location information; Fig. 16; [Col. 42: 3-6] location data e.g., “GPS tag” data

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Makhdumi for mobile payment systems including using GPS location data for verification, and the processing of payment transactions using transaction identifiers as discussed above, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method mobile payment system. See Makhdumi at least at [Abstract].

Regarding claim 33:
Muller teaches:
33. The method of claim 31, verifying, by the processor, the customer transaction, by further: transmitting a PIN entry content adapted to display a PIN pad on the customer device with instructions for entry of the pre-determined authentication information as pre- determined PIN entry information to be entered on the PIN pad as displayed on the customer device, and wherein the received pre-determined authentication information comprises the pre-determined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {PIN verification information}.

Regarding claim 34:
Muller teaches:
34. The method of claim 1 further comprising: communicating, by the server-based payment resource to the customer device, a PIN entry content adapted to display a PIN pad on the customer device for entry of pre- determined PIN entry information on the PIN pad as displayed on the customer device, and wherein the received authentication information at the server-based payment resource comprises the pre-determined PIN entry information.  
Muller Fig. 4; [0416], [0114], [0261], [0132] {“encoding” e.g., generating identifier}; Muller [0111] The customer may be asked to present a form of ID to verify his or her identity as imprinted on the token 101. For other transactions such as {debit card transactions}, the user may be required to key in a PIN or other authentication entry {authentication information}.

Claims 13 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi, and further in view of U.S. App. Pub. No. US 20130023241 A1 to Lim
(Changes to claim language in brackets; emphasized claim language in bold)

Regarding claim 13:
Lim teaches:
13. The method of claim 1, wherein the authentication information comprises biometric recognition.
Lim [0038] …Here, the authentication information may be any one of the following: [0039] an identifier/password, [0040] an authentication number that was agreed with a user, [0041] biometric information such as iris information, a fingerprint, or a voice, and [0042] a temporary approval number that the authentication system 200 issues to the mobile terminal 100 {providing verification information to the customer device}.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Lim for authenticating a user using identifiers and authentication information, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for authenticating a user using identifiers and authentication information. See Lim at [Abstract].

Regarding claim 30:
Lim teaches:
30. The system of claim 18, wherein the authentication information comprises biometric recognition.  
Lim [0038] …Here, the authentication information may be any one of the following: [0039] an identifier/password, [0040] an authentication number that was agreed with a user, [0041] biometric information such as iris information, a fingerprint, or a voice, and [0042] a temporary approval number that the authentication system 200 issues to the mobile terminal 100 {providing verification information to the customer device}.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Lim for authenticating a user using identifiers and authentication information, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for authenticating a user using identifiers and authentication information. See Lim at [Abstract].

Claims 11 and 28  are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. Pat. No. 10/586,227 B2 to Makhdumi, and further in view of U.S. App. Pub. No. US 20190095990 A1 to Sarir
(Changes to claim language in brackets; emphasized claim language in bold)

Regarding claim 11:
Sarir teaches:
11. The method of claim 1, wherein communicating the transaction identifier to the customer device by the POS device comprises a push notification thereby executing an application on the customer device.  
Sarir [0008], [0004] …{invoking a program application on a computing device}; The computing device may operate to receive and present a push notification, even while in the locked state, {where the push notification requests input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device}.
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Sarir to securely communicate an order by efficiently invoking a program application on a computing device, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for securely communicate an order by efficiently invoking a program application on a computing device. See Sarir at [0004].

Regarding claim 28:
Sarir teaches:
28. The system of claim 18, wherein the transaction identifier when communicated to the customer device by the POS device comprises a push notification thereby executing an application on the customer device.  
Sarir [0008], [0004] …{invoking a program application on a computing device}; The computing device may operate to receive and present a push notification, even while in the locked state, {where the push notification requests input to initiate a performance of a task that is associated with an application defined by instructions stored on the computing device}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Sarir to securely communicate an order by efficiently invoking a program application on a computing device, which is common to the same field of endeavor of systems and methods for performing secure transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and method for securely communicate an order by efficiently invoking a program application on a computing device. See Sarir at [0004].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20020017559 A1 to Mos. 
(2) U.S. Patent Application Publication US 20130282582 A1 to Pereira.
(3) U.S. Patent Application Publication US 20170083985 A1 to Lacoss-Arnold.
(4) U.S. Patent Application Publication US 20130031006 A1 to McCullagh.
(5) U.S. Patent No. US 7761381 B1 to Fitch. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694